--------------------------------------------------------------------------------

10-Q [form10q.htm]

Exhibit 10.115
 


 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of the
13th day of May, 2005, by and among CNL Hotels & Resorts, Inc., a Maryland
corporation (the “Company”) and ________________________, a director of the
Company (the “Indemnitee”).
 
WITNESSETH:
 
WHEREAS, the interpretation of ambiguous statutes, regulations, articles of
incorporation and bylaws regarding indemnification of directors and officers may
be too uncertain to provide such directors and officers with adequate notice of
the legal, financial and other risks to which they may be exposed by virtue of
their service as such; and
 
 
WHEREAS, damages sought against directors and officers in shareholder or similar
litigation by class action plaintiffs may be substantial, and the costs of
defending such actions and of judgments in favor of’ plaintiffs or of settlement
therewith may be prohibitive for individual directors and officers, without
regard to the merits of a particular action and without regard to the
culpability of, or the receipt of improper personal benefit by, any named
director or officer to the detriment of the corporation; and
 
 
WHEREAS, the issues in controversy in such litigation usually relate to the
knowledge, motives and intent of the director or officer, who may be the only
person with firsthand knowledge of essential facts or exculpating circumstances
who is qualified to testify in his defense regarding matters of such a
subjective nature, and the long period of time which may elapse before final
disposition of such litigation may impose undue hardship and burden on a
director or officer or his estate in launching and maintaining a proper and
adequate defense of himself or his estate against claims for damages; and
 
 
WHEREAS, the Company is organized under the Maryland General Corporation Law
(the “MGCL”) and Section 2-418 of the MGCL empowers corporations to indemnify
and advance expenses of litigation to a person serving as a director, officer,
employee or agent of a corporation and to persons serving at the request of the
corporation, while a director of a corporation, as a director, officer, partner,
trustee, employee or agent of another foreign or domestic corporation,
partnership, joint venture, trust, other enterprise or employee benefit plan,
and further provides that the indemnification and advancement of expenses set
forth in said section, subject to certain limitations are not “exclusive of any
other rights, by indemnification or otherwise, to which a director may be
entitled under the charter, the bylaws, a resolution of stockholders or
directors, an agreement or otherwise, both as to action in an official capacity
and as to action in another capacity while holding such office”; and
 


--------------------------------------------------------------------------------



 


 
 
WHEREAS, the Articles of Incorporation of the Company, as they may be amended or
amended and restated from time to time (the “Articles of Incorporation”),
provide that the Company shall indemnify and hold harmless directors, advisors,
or affiliates, as such terms are defined in the Articles of Incorporation; and
 
 
WHEREAS, the Board of Directors of the Company (the “Board”) has concluded that
it is reasonable and prudent for the Company contractually to obligate itself to
indemnify in a reasonable and adequate manner the Indemnitee and to assume for
itself maximum liability for expenses and damages in connection with claims
lodged against Indemnitee for Indemnitee’s decisions and actions as a director
of the Company and any of its subsidiaries or affiliates (collectively,
“Affiliates”) .
 
 
NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which is acknowledged by
each of the parties hereto, the parties agree as follows:
 
 
I.   
DEFINITIONS
 
For purposes of this Agreement, the following terms shall have the meanings set
forth below:
 
A.  “Board” shall mean the Board of Directors of the Company.
 
B.  “Change in Control” shall mean a change in the ownership or power to direct
the Voting Securities of the Company or the acquisition by a person not
affiliated with the Company of the ability to direct the management of the
Company.
 
C.  “Corporate Status” shall mean the status of a person who is or was a
director or officer of the Company or any of the Affiliates, or a member of any
committee of the Board, and the status of a person who, while a director or
officer of the Company, is or was serving at the request of the Company as a
director, officer, partner (including service as a general partner of any
limited partnership), trustee, employee, or agent of another foreign or domestic
corporation, partnership, joint venture, trust, other incorporated or
unincorporated entity or enterprise or employee benefit plan.
 
D.  “Disinterested Director” shall mean a director of the Company who neither is
nor was a party to the Proceeding in respect of which indemnification is being
sought by the Indemnitee.
 
E.  “Expenses” shall mean without limitation expenses of Proceedings including
all attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
investigation fees and expenses, accounting and witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding.

2

--------------------------------------------------------------------------------



 


 
F.  “Good Faith Act or Omission” shall mean an act or omission of the Indemnitee
reasonably believed by the Indemnitee to be in or not opposed to the best
interests of the Company or the Affiliates and other than (i) one involving
negligence or misconduct, or, if the Indemnitee is an independent director, one
involving gross negligence or willful misconduct; (ii) one that was material to
the loss or liability and that was committed in bad faith or that was the result
of active or deliberate dishonesty; (iii) one from which the Indemnitee actually
received an improper personal benefit in money, property or services; or (iv) in
the case of a criminal Proceeding, one as to which the Indemnitee had cause to
believe his conduct was unlawful.
 
G.  “Liabilities” shall mean liabilities of any type whatsoever, including,
without limitation, any judgments, fines, excise taxes and penalties under the
Employee Retirement Income Security Act of 1974, as amended, penalties and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such judgments,
fines, penalties or amounts paid in settlement) in connection with the
investigation, defense, settlement or appeal of any Proceeding or any claim,
issue or matter therein.
 
H.  “Proceeding” shall mean any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other actual, threatened or completed proceeding
whether civil, criminal, administrative or investigative, or any appeal
therefrom.
 
I.  “Voting Securities” shall mean any securities of the Company that are
entitled to vote generally in the election of directors.
 
II.   
TERMINATION OF AGREEMENT
 
This Agreement shall be retroactive to Indemnitee’s first date of service as a
director of the Company and any of its Affiliates, and shall continue until, and
terminate upon the later to occur of (i) the death of the Indemnitee; (ii) the
final termination of all Proceedings (including possible Proceedings) in respect
of which the Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any proceeding commenced by the Indemnitee regarding
the interpretation or enforcement of this Agreement; or (iii) the amendment of
the Articles of Incorporation of the Company to expressly include an indemnity
of its officers to the extent herein provided.
 
III.   
SERVICE BY INDEMNITEE, NOTICE OF
PROCEEDINGS, DEFENSE OF CLAIMS
 
A.  Notice of Proceedings. The Indemnitee agrees to notify the Company promptly
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder, but the Indemnitee’s omission

3

--------------------------------------------------------------------------------



 
to so notify the Company shall not relieve the Company from any liability which
it may have to the Indemnitee under this Agreement.
 
B.  Defense of Claims. The Company will be entitled to participate, at its own
expense, in any Proceeding of which it has notice. The Company jointly with any
other indemnifying party similarly notified of any Proceeding will be entitled
to assume the defense of the Indemnitee therein, with counsel reasonably
satisfactory to the Indemnitee; provided, however, that the Company shall not be
entitled to assume the defense of the Indemnitee in any Proceeding if there has
been a Change in Control or if the Indemnitee has reasonably concluded that
there may be a conflict of interest between the Company and the Indemnitee with
respect to such Proceeding. The Company will not be liable to the Indemnitee
under this Agreement for any Expenses incurred by the Indemnitee in connection
with the defense of any Proceeding, other than reasonable costs of investigation
or as otherwise provided below, after notice from the Company to the Indemnitee
of its election to assume the defense of the Indemnitee therein. The Indemnitee
shall have the right to employ his own counsel in any such Proceeding, but the
fees and expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company; (ii) the Indemnitee shall have reasonably concluded that counsel
employed by the Company may not adequately represent the Indemnitee and shall
have so informed the Company; or (iii) the Company shall not in fact have
employed counsel to assume the defense of the Indemnitee in such Proceeding or
such counsel shall not, in fact, have assumed such defense or such counsel shall
not be acting, in connection therewith, with reasonable diligence; and in each
such case the fees and expenses of the Indemnitee’s counsel shall be advanced by
the Company in accordance with this Agreement.
 
C.  Settlement of Claims. The Company shall not settle any Proceeding in any
manner which would impose any liability, penalty or limitation on the Indemnitee
without the written consent of the Indemnitee; provided, however, that the
Indemnitee will not unreasonably withhold or delay consent to any proposed
settlement. The Company shall not be liable to indemnify the Indemnitee under
this Agreement or otherwise for any amounts paid in settlement of any Proceeding
effected by the Indemnitee without the Company’s written consent, which consent
shall not be unreasonably withheld or delayed.
 
IV.   
INDEMNIFICATION
 
A.  In General. Upon the terms and subject to the conditions set forth in this
Agreement, the Company shall hold harmless and indemnify the Indemnitee against
any and all Liabilities actually incurred by or for him in connection with any
Proceeding (whether the Indemnitee is or becomes a party, a witness or otherwise
is a participant in any role) to the fullest extent required or permitted by the
Articles of Incorporation and by applicable law in effect on the date hereof and
to such greater extent as applicable law may hereafter from time to time permit.
For all matters for which the Indemnitee is entitled to indemnification under
this Article IV, the Indemnitee shall be entitled to advancement of Expenses in
accordance with Article V hereof.

4

--------------------------------------------------------------------------------



 
B.  Proceeding Other Than a Proceeding by or in the Right of the Company. If the
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding (whether the Indemnitee is or becomes a party, a witness or otherwise
is a participant in any role) (other than a Proceeding by or in the right of the
Company or any Affiliate) by reason of Indemnitee’s Corporate Status, or by
reason of alleged action or inaction by Indemnitee in any such capacity, the
Company shall, subject to the limitations set forth in Section IV.F. below, hold
harmless and indemnify Indemnitee against any and all Expenses and Liabilities
actually and reasonably incurred by or for the Indemnitee in connection with the
Proceeding if the act(s) or omission(s) of the Indemnitee giving rise thereto
were Good Faith Act(s) or Omission(s).
 
C.  Proceedings by or in the Right of the Company. If the Indemnitee was or is a
party or is threatened to be made a party to any Proceeding (whether the
Indemnitee is or becomes a party, a witness or otherwise is a participant in any
role) by or in the right of the Company or any Affiliate to procure a judgment
in its favor by reason of Indemnitee’s Corporate Status, or by reason of any
action or inaction by Indemnitee in any such capacity, the Company shall,
subject to the limitations set forth in Section IV.F. below, hold harmless and
indemnify Indemnitee against any and all Expenses actually incurred by or for
Indemnitee in connection with the investigation, defense, settlement or appeal
of such Proceeding if the act(s) or omission(s) of the Indemnitee giving rise to
the Proceeding were Good Faith Act(s) or Omission(s); except that no
indemnification under this Section IV.C. shall be made in respect of any claim,
issue or matter as to which the Indemnitee shall have been finally adjudged to
be liable to the Company or any Affiliate, unless a court of appropriate
jurisdiction (including, but not limited to, the court in which such Proceeding
was brought) shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, regardless of
whether the Indemnitee’s act(s) or omission(s) were found to be a Good Faith
Act(s) or Omission(s), the Indemnitee is fairly and reasonably entitled to
indemnification for such Expenses which such court shall deem proper.
 
D.  Indemnification of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of the Indemnitee’s Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, the Indemnitee shall
be indemnified by the Company to the maximum extent consistent with applicable
law, against all Expenses and Liabilities actually incurred by or for him in
connection therewith. If the Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
hold harmless and indemnify the Indemnitee to the maximum extent consistent with
applicable law, against all Expenses and Liabilities actually and reasonably
incurred by or for Indemnitee in connection with each successfully resolved
claim, issue or matter in such Proceeding. Resolution of a claim, issue or
matter by dismissal, with or without prejudice, except as provided in subsection
F hereof, shall be deemed a successful result as to such claim, issue or matter,
so long as there has been no finding (either adjudicated or pursuant to Article
VI hereof) that the act(s) or omission(s) of the Indemnitee giving rise thereto
were not a Good Faith Act(s) or Omission(s).

5

--------------------------------------------------------------------------------



 
 
E.  Indemnification for Expenses of Witness. Notwithstanding any other provision
of this Agreement, to the extent that the Indemnitee, by reason of the
Indemnitee’s Corporate Status, has prepared to serve or has served as a witness
in any Proceeding, or has participated in discovery proceedings or other trial
preparation, the Indemnitee shall be held harmless and indemnified against all
Expenses actually and reasonably incurred by or for him in connection therewith.
 
F.  Specific Limitations on Indemnification. In addition to the other
limitations set forth in this Article IV, and notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated under this
Agreement to make any payment to the Indemnitee for indemnification with respect
to any Proceeding:
 
1.  To the extent that payment is actually made to the Indemnitee under any
insurance policy or is made on behalf of the Indemnitee by or on behalf of the
Company otherwise than pursuant to this Agreement.
 
2.  If a court in such Proceeding has entered a judgment or other adjudication
which is final and has become nonappealable and establishes that a claim of the
Indemnitee for such indemnification arose from: (i) a breach by the Indemnitee
of the Indemnitee’s duty of loyalty to the Company or its shareholders; (ii)
acts or omissions of the Indemnitee that are not Good Faith Acts or Omissions or
which are the result of active and deliberate dishonesty; (iii) acts or
omissions of the Indemnitee which the Indemnitee had reasonable cause to believe
were unlawful; or (iv) a transaction in which the Indemnitee actually received
an improper personal benefit in money, property or services.
 
3.  If there has been no Change in Control, for Liabilities in connection with
Proceedings settled without the consent of the Company which consent, however,
shall not be unreasonably withheld.
 
4.  For any loss or liability arising from an alleged violation of federal or
state securities laws unless one or more of the following conditions are met:
(i) there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the Indemnitee, (ii) such
claims have been dismissed with prejudice on the merits by a court of competent
jurisdiction as to the Indemnitee; or (iii) a court of competent jurisdiction
approves a settlement of the claims against the Indemnitee and finds that
indemnification of the settlement and the related costs should be made, and the
court considering the request for indemnification has been advised of the
position of the Securities and Exchange Commission and of the published position
of any state securities regulatory authority in which securities of the Company
were offered or sold as to indemnification for violations of securities laws.

6

--------------------------------------------------------------------------------



 
V.   
ADVANCEMENT OF EXPENSES
 
Notwithstanding any provision to the contrary in Article VI hereof, the Company
shall advance to the Indemnitee all Expenses which, by reason of the
Indemnitee’s Corporate Status, were incurred by or for Indemnitee in connection
with any Proceeding for which the Indemnitee is entitled to indemnification
pursuant to Article IV hereof, in advance of the final disposition of such
Proceeding, provided that all of the following are satisfied: (i) the Indemnitee
was made a party to the proceeding by reason of Indemnitee’s service as a
director or officer of the Company, (ii) the Indemnitee provides the Company
with written affirmation of Indemnitee’s good faith belief that Indemnitee has
met the standard of conduct necessary for indemnification by the Company
pursuant to Article IV hereof, (iii) the Indemnitee provides the Company with a
written agreement (the “Undertaking”) to repay the amount paid or reimbursed by
the Company, together with the applicable legal rate of interest thereon, if it
is ultimately determined that the Indemnitee did not comply with the requisite
standard of conduct, and (iv) the legal proceeding was initiated by a third
party who is not a stockholder of the Company or, if by a stockholder of the
Company acting in his or her capacity as such, a court of competent jurisdiction
approves such advancement. The Indemnitee shall be required to execute and
submit the Undertaking to repay Expenses advanced in the form of Exhibit A
attached hereto or in such form as may be required under applicable law as in
effect at the time of execution thereof. The Undertaking shall reasonably
evidence the Expenses incurred by or for the Indemnitee and shall contain the
written affirmation by the Indemnitee, described above, of Indemnitee’s good
faith belief that the standard of conduct necessary for indemnification has been
met. The Company shall advance such expenses within five (5) business days after
the receipt by the Company of the Undertaking. The Indemnitee hereby agrees to
repay any Expenses advanced hereunder if it shall ultimately be determined that
the Indemnitee is not entitled to be indemnified against such Expenses. Any
advances and the undertaking to repay pursuant to this Article V shall be
unsecured.
 
 
VI.   
PROCEDURE FOR PAYMENT OF LIABILITIES;
DETERMINATION OF RIGHT TO INDEMNIFICATION
 
A.  Procedure for Payment. To obtain indemnification for Liabilities under this
Agreement, the Indemnitee shall submit to the Company a written request for
payment, including with such request such documentation as is reasonably
available to the Indemnitee and reasonably necessary to determine whether, and
to what extent, the Indemnitee is entitled to indemnification and payment
hereunder. The Secretary of the Company, or such other person as shall be
designated by the Board of Directors, promptly upon receipt of a request for
indemnification shall advise the Board of Directors, in writing, of such
request. Any indemnification payment due hereunder shall be paid by the Company
no later than five (5) business days following the determination, pursuant to
this Article VI, that such indemnification payment is proper hereunder.

7

--------------------------------------------------------------------------------



 
 
B.  No Determination Necessary when the Indemnitee was Successful. To the extent
the Indemnitee has been successful, on the merits or otherwise, in defense of
any Proceeding referred to in Sections IV.B. or IV.C. above or in the defense of
any claim, issue or matter described therein, the Company shall indemnify the
Indemnitee against Expenses actually and reasonably incurred by or for
Indemnitee in connection with the investigation, defense or appeal of such
Proceeding.
 
C.  Determination of Good Faith Act or Omission. In the event that Section VI.B.
is inapplicable, the Company also shall hold harmless and indemnify the
Indemnitee unless the Company shall prove by clear and convincing evidence to a
forum listed in Section VI.D. below that the act(s) or omission(s) of the
Indemnitee giving rise to the Proceeding were not Good Faith Act(s) or
Omission(s).
 
D.  Forum for Determination. The Indemnitee shall be entitled to select from
among the following the forums, in which the validity of the Company’s claim
under Section VI.C., above, that the Indemnitee is not entitled to
indemnification will be heard:
 
1.  A quorum of the Board consisting of Disinterested Directors;
 
2.  The shareholders of the Company;
 
3.  Legal counsel selected by the Indemnitee, subject to the approval of the
Board, which approval shall not be unreasonably delayed or denied, which counsel
shall make such determination in a written opinion; or
 
4.  A panel of three arbitrators, one of whom is selected by the Company,
another of whom is selected by the Indemnitee and the last of whom is selected
jointly by the first two arbitrators so selected.
 
As soon as practicable, and in no event later than thirty (30) days after
written notice of the Indemnitee’s choice of forum pursuant to this Section
VI.D., the Company shall, at its own expense, submit to the selected forum in
such manner as the Indemnitee or the Indemnitee’s counsel may reasonably
request, its claim that the Indemnitee is not entitled to indemnification, and
the Company shall act in the utmost good faith to assure the Indemnitee a
complete opportunity to defend against such claim. The fees and expenses of the
selected forum in connection with making the determination contemplated
hereunder shall be paid by the Company. If the Company shall fail to submit the
matter to the selected forum within thirty (30) days after the Indemnitee’s
written notice or if the forum so empowered to make the determination shall have
failed to make the requested determination within thirty (30) days after the
matter has been submitted to it by the Company, the requisite determination that
the Indemnitee has the right to indemnification shall be deemed to have been
made.
 
 
E.  Right to Appeal. Notwithstanding a determination by any forum listed in
Section VI.D. above that the Indemnitee is not entitled to indemnification with
respect to a specific Proceeding, the Indemnitee shall have the right to apply
to the court in which that Proceeding is

8

--------------------------------------------------------------------------------



 
or was pending, or to any other court of competent jurisdiction, for the purpose
of enforcing the Indemnitee’s right to indemnification pursuant to this
Agreement. Such enforcement action shall consider the Indemnitee’s entitlement
to indemnification de novo, and the Indemnitee shall not be prejudiced by reason
of a prior determination that the Indemnitee is not entitled to indemnification.
The Company shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Company further agrees to stipulate in any such judicial proceeding that the
Company is bound by all the provisions of this Agreement and is precluded from
making any assertion to the contrary.
 
F.  Right to Seek Judicial Determination. Notwithstanding any other provision of
this Agreement to the contrary, at any time after sixty (60) days after a
request for indemnification has been made to the Company (or upon earlier
receipt of written notice that a request for indemnification has been rejected)
and before the third (3rd) anniversary of the making of such indemnification
request, the Indemnitee may petition a court of competent jurisdiction, whether
or not the court has jurisdiction over, or is the forum in which is pending, the
Proceeding, to determine whether the Indemnitee is entitled to indemnification
hereunder, and such court thereupon shall have the exclusive authority to make
such determination, unless and until such court dismisses or otherwise
terminates the Indemnitee’s action without having made such determination. The
court, as petitioned, shall make an independent determination of whether the
Indemnitee is entitled to indemnification hereunder, without regard to any prior
determination in any other forum as provided hereby.
 
G.  Expenses under this Agreement. Notwithstanding any other provision in this
Agreement to the contrary, the Company shall indemnify the Indemnitee against
all Expenses incurred by the Indemnitee in connection with any hearing or
proceeding under this Section Vi involving the Indemnitee and against all
Expenses incurred by the Indemnitee in connection with any other action between
the Company and the Indemnitee involving the interpretation or enforcement of
the rights of the Indemnitee under this Agreement, even if it is finally
determined that the Indemnitee is not entitled to indemnification in whole or in
part hereunder.
 
VII.   
PRESUMPTIONS AND EFFECT
OF CERTAIN PROCEEDINGS
 
A.  Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the person, persons, entity or entities making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement and the Company shall have the burden of proof to overcome
that presumption.
 
B.  Effect of Other Proceedings. The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order or settlement shall not
create a presumption that the act(s) or omission(s) giving rise to the
Proceeding were not Good Faith Act(s) or Omission(s). The termination of any
Proceeding by conviction, or upon a plea of non contendere, or its equivalent,
or an entry of an order of probation prior to judgment, shall create a
rebuttable presumption that the act(s) or omission(s) of the Indemnitee giving
rise to the Proceeding were not Good Faith Act(s) or Omission(s).

9

--------------------------------------------------------------------------------



 
 
C.  Reliance as Safe Harbor. For purposes of any determination of whether any
act or omission of the Indemnitee was a Good Faith Act or Omission, each act of
the Indemnitee shall be deemed to be a Good Faith Act or Omission if the
indemnitee’s action is based on the records or books of accounts of the Company,
including financial statements, or on information supplied to the Indemnitee by
the officers of the Company in the course of their duties, or on the advice of
legal counsel for the Company or on information or records given or reports made
to the Company by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Company. The provisions of
this Section VII.C. shall not be deemed to be exclusive or to limit in any way
the other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement or under applicable
law.
 
D.  Actions of Others. The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Company shall not be imputed to the
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
 
VIII.   
INSURANCE
 
In the event that the Company maintains officers’ and directors’ or similar
liability insurance to protect itself and any director or officer of the Company
against any expense, liability or loss, such insurance shall cover the
Indemnitee to at least the same degree as each other director and/or officer of
the Company.
 
 
IX.   
OBLIGATIONS OF THE COMPANY
UPON A CHANGE IN CONTROL
 
In the event of a Change in Control, upon written request of the Indemnitee the
Company shall establish a trust for the benefit of the Indemnitee hereunder (a
“Trust”) and from time to time, upon written request from the Indemnitee, shall
fund the Trust in an amount sufficient to satisfy all amounts actually paid
hereunder as indemnification for Liabilities or Expenses (including those paid
in advance) or which the Indemnitee reasonably determines and demonstrates, from
time to time, may be payable by the Company hereunder. The amount or amounts to
be deposited in the Trust shall be determined by legal counsel selected by the
Indemnitee and approved by the Company, which approval shall not be unreasonably
withheld. The terms of the Trust shall provide that (i) the Trust shall not be
dissolved or the principal thereof invaded without the written consent of the
Indemnitee; (ii) the trustee of the Trust (the “Trustee”) shall be selected by
the Indemnitee; (iii) the Trustee shall make advances to the Indemnitee for
Expenses within ten (10) business days following receipt of a written request
therefor (and the Indemnitee hereby agrees to reimburse the Trust under the
circumstances under which the Indemnitee would be required to reimburse the
Company under Article V hereof; (iv) the Company shall continue to fund the
Trust from time to time in accordance with its funding obligations hereunder;
(v) the Trustee promptly shall pay to the Indemnitee all amounts as to
 

10

--------------------------------------------------------------------------------



 
which indemnification is due under this Agreement; (vi) unless the Indemnitee
agrees otherwise in writing, the Trust for the Indemnitee shall be kept separate
from any other trust established for any other person to whom indemnification
might be due by the Company; and (vii) all unexpended funds in the Trust shall
revert to the Company upon final, nonappealable determination by a court of
competent jurisdiction that the Indemnitee has been indemnified to the full
extent required under this Agreement.
 
 
X.   
NON-EXCLUSIVITY,
SUBROGATION AND MISCELLANEOUS
 
A.  Non-Exclusivity. The rights of the Indemnitee hereunder shall not be deemed
exclusive of any other rights to which the Indemnitee may at any time be
entitled under any provision of law, the Articles of Incorporation, the Bylaws
of the Company, as the same may be in effect from time to time, any agreement, a
vote of shareholders of the Company or a resolution of directors of the Company
or otherwise, and to the extent that during the term of this Agreement the
rights of the then-existing directors and officers of the Company are more
favorable to such directors or officers than the rights currently provided to
the Indemnitee under this Agreement, the Indemnitee shall be entitled to the
full benefits of such more favorable rights.
 
No amendment, alteration, rescission or replacement of this Agreement or any
provision hereof which would in any way limit the benefits and protections
afforded to an Indemnitee hereby shall be effective as to such Indemnitee with
respect to any action or inaction by such Indemnitee in the Indemnitee’s
Corporate Status prior to such amendment, alteration, rescission or replacement.
 
 
B.  Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all documents required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.
 
C.  Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) if delivered
by hand, by courier or by telegram and receipted for by the party to whom said
notice or other communication shall have been directed at the time indicated on
such receipt; (ii) if by facsimile at the time shown on the confirmation of such
facsimile transmission; or (iii) if by U.S. certified or registered mail, with
postage prepaid, on the third business day after the date on which it is so
mailed:
 
If to the Indemnitee, as shown with the Indemnitee’s signature below.
 
If to the Company to:
 
CNL Hotels & Resorts, Inc.
450 South Orange Avenue
Orlando, FL 32801
Attention: President
Facsimile No. (407)423-2894

11

--------------------------------------------------------------------------------





 
or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.
 
 
D.  Governing Law. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the substantive laws of the State
of Maryland, without application of the conflict of laws principles thereof.
 
E.  Binding Effect. Except as otherwise provided in this Agreement, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives
and permitted assigns. The Company shall require any successor or assignee
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of its respective assets or business, by written
agreement in form and substance reasonably satisfactory to the Indemnitee,
expressly to assume and agree to be bound by and to perform this Agreement in
the same manner and to the same extent as the Company would be required to
perform absent such succession or assignment.
 
F.  Waiver. No termination, cancellation, modification, amendment, deletion,
addition or other change in this Agreement, or any provision hereof, or waiver
of any right or remedy herein, shall be effective for any purpose unless
specifically set forth in a writing signed by the party or parties to be bound
thereby. The waiver of any right or remedy with respect to any occurrence on one
occasion shall not be deemed a waiver of such right or remedy with respect to
such occurrence on any other occasion.
 
G.  Entire Agreement. This Agreement, constitutes the entire agreement and
understanding among the parties hereto in reference to the subject matter
hereof; provided, however, that the parties acknowledge and agree that the
Amended and Restated Articles of Incorporation of the Company contain provisions
on the subject matter hereof and that this Agreement is not intended to, and
does not, limit the rights or obligations of the parties hereto pursuant to such
instruments.
 
H.  Titles. The titles to the articles and sections of this Agreement are
inserted for convenience of reference only and should not be deemed a part
hereof or affect the construction or interpretation of any provisions hereof.
 
I.  Invalidity of Provisions. Every provision of this Agreement is severable,
and the invalidity or unenforceability of any term or provision shall not effect
the validity or of the remainder of this Agreement.
 
J.  Pronouns and Plurals. Whenever the context may require, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.
 
K.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one agreement binding on all the parties hereto.

12

--------------------------------------------------------------------------------



 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
 

 
 
CNL HOTELS & RESORTS, INC.
 
 
By:       
Name: John A. Griswold   
Title:  President and Chief Operating Officer
 
________________________, as INDEMNITEE
 
Name: _______________________________    
Title: ________________________________     
Address: _____________________________ 
Facsimile No.:__________________________
  

 


 

13

--------------------------------------------------------------------------------



EXHIBIT A
 
FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED
 
 
The Board of Directors of CNL Hotels & Resorts, Inc.
 
Re: Undertaking to Repay Expenses Advanced 
 
Ladies and Gentlemen:
 
This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the ____ day of May, 2005, by and among CNL Hotels & Resorts,
Inc. and the undersigned Indemnitee (the “Indemnification Agreement”), pursuant
to which I am entitled to advancement of expenses in connection with
[Description of Proceeding] (the “Proceeding”). Terms used herein and not
otherwise defined shall have the meanings specified in the Indemnification
Agreement.
 
 
I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. During the period of time
to which the Proceeding relates I was — [name of office(s) held] of CNL Hotels &
Resorts, Inc. Pursuant to Section IV of the Indemnification Agreement, the
Company is obligated to reimburse me for Expenses that are actually and
reasonably incurred by or for me in connection with the Proceeding, provided
that I execute and submit to the Company an Undertaking in which I (i) undertake
to repay any Expenses paid by the Company on my behalf, together with the
applicable legal rate of interest thereon, if it shall be ultimately determined
that I am not entitled to be indemnified thereby against such Expenses; (ii)
affirm my good faith belief that I have met the standard of conduct necessary
for indemnification; and (iii) reasonably evidence the Expenses incurred by or
for me.
 
 
[Description of expenses incurred by or for Indemnitee]
 
 
This letter shall constitute my undertaking to repay to the Company any Expenses
paid by it on my behalf, together with the applicable legal rate of interest
thereon, in connection with the Proceeding if it is ultimately determined that I
am not entitled to be indemnified with respect to such Expenses as set forth
above. I hereby affirm my good faith belief that I have met the standard of
conduct necessary for indemnification and that I am entitled to such
indemnification.
 
 
__________________________
Signature
 
__________________________
Name
 
__________________________
Date

10-Q [form10q.htm]
14

--------------------------------------------------------------------------------



 

 
 
 